Exhibit 10.2

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY SHALL NOT TRADE THE SECURITY (OR THE SECURITIES ISSUABLE ON THE
EXERCISE HEREOF) TO A RESIDENT OF A PROVINCE OR TERRITORY IN CANADA BEFORE
JANUARY 22, 2008.

WARRANT TO PURCHASE
SHARES OF
COMMON STOCK OF
XPLORE TECHNOLOGIES CORP.

No.: W0907-   

 

Number of Warrant Shares:     

 

 

 

Date of Issuance: September 21, 2007

 

 

 

FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Xplore Technologies Corp., a corporation incorporated under the
laws of the State of Delaware (together with its successors and assigns, the
“Issuer”), hereby certifies that                      or its registered assigns
is entitled to subscribe for and purchase, during the period specified in this
Warrant, up to                shares of Common Stock of the duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock of the
Issuer, at an exercise price per share equal to the Warrant Price then in
effect, subject, however, to the provisions and upon the terms and conditions
hereinafter set forth. Capitalized terms used in this Warrant and not otherwise
defined herein shall have the respective meanings specified in Section 8 hereof.

1.                                       Term of Warrant. The right to subscribe
for and purchase Warrant Shares represented hereby shall commence on the date of
the issuance of this Warrant and shall expire at 5:00 p.m. (Austin, Texas time),
on September 21, 2009 (the “Expiration Date”), such period being the “Term”.

2.                                       Method of Exercise; Issuance of New
Warrant; Transfer and Exchange.

(a)                                  Time of Exercise.  The purchase rights
represented by this Warrant may be exercised in whole or in part at any time and
from time to time during the Term.

(b)                                 Method of Exercise.  The Holder hereof may
exercise this Warrant, in whole or in part, by the surrender of this Warrant
(with the exercise form attached hereto duly executed) at the principal office
of the Issuer, and by the payment to the Issuer of an amount of consideration
therefor equal to the Warrant Price in effect on the date of such exercise
multiplied


--------------------------------------------------------------------------------


by the number of Warrant Shares with respect to which this Warrant is then being
exercised. Payment may be made by (i) certified check payable to the Issuer’s
order or (ii) wire transfer of funds to the Issuer.

(c)                                  Issuance of Common Stock Certificates.  In
the event of any exercise of the rights represented by this Warrant in
accordance with and subject to the terms and conditions hereof, (i) certificates
for the Warrant Shares so purchased shall be dated the date of such exercise and
delivered to the Holder hereof within a reasonable time, not exceeding three
Trading Days after such exercise, and the Holder hereof shall be deemed for all
purposes to be the Holder of the Warrant Shares so purchased as of the date of
such exercise, and (ii) unless this Warrant has expired, a new Warrant
representing the number of Warrant Shares, if any, with respect to which this
Warrant shall not then have been exercised shall also be issued to the Holder
hereof at the Issuer’s expense within such time.

(d)                                 Transferability of Warrant.  Subject to
Section 2(e), this Warrant may be transferred by a Holder without the consent of
the Issuer, subject to applicable law and the right of the Issuer to require
that the transferee be an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act. If transferred pursuant to this paragraph
and subject to the provisions of subsection (e) of this Section 2, this Warrant
may be transferred on the books of the Issuer by the Holder hereof, upon
surrender of this Warrant at the principal office of the Issuer, properly
endorsed by the Holder executing an assignment in the form attached hereto. This
Warrant is exchangeable at the principal office of the Issuer for Warrants for
the purchase of the same aggregate number of Warrant Shares, each new Warrant to
represent the right to purchase such number of Warrant Shares as the Holder
hereof shall designate at the time of such exchange. The terms and conditions of
all Warrants issued on exchange shall be identical with this Warrant except as
to the number of Warrant Shares issuable pursuant hereto.

(e)                                  Compliance with Securities Laws.

(i)                                     The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant is being acquired by the
Holder as principal and solely for the Holder’s own account and not as a nominee
for any other party, and for investment, and that the Holder will not offer,
sell, pledge or otherwise dispose of this Warrant except pursuant to an
effective registration statement under the Securities Act, or an opinion of
counsel in a form reasonably satisfactory to the Issuer that such registration
is not required under the Securities Act, and in accordance with the rules and
regulations of all applicable securities laws.

(ii)                                  The Holder acknowledges and agrees that it
will comply with all applicable stock exchange rules and any applicable
securities legislation, orders, rules or policy statements concerning the
purchase of Warrant Shares. All certificates representing Warrant Shares issued
upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE

2


--------------------------------------------------------------------------------


REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN OPINION OF
COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE CORPORATION THAT REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ALL APPLICABLE
STATE SECURITIES LAWS.

3.                                       Shares Fully Paid; Covenants; Loss of
Warrants.

(a)                                  Shares Fully Paid.  The Issuer represents,
warrants, covenants and agrees that all Warrant Shares which may be issued upon
the exercise of this Warrant in accordance with the terms hereof will, at the
time of issuance, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges created by Issuer. The
Issuer further covenants and agrees that during the period within which this
Warrant may be exercised, the Issuer will at all times have authorized and
reserved for the purpose of the issue upon exercise of this Warrant a sufficient
number of shares of Common Stock to provide for the exercise of this Warrant.

(b)                                 Covenants.  The Issuer shall not by any
action including, without limitation, amending the Articles of the Issuer, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be reasonably necessary or appropriate
to protect the rights of the Holder hereof against dilution (but only to the
extent specifically provided in Section 4 hereof) or impairment. Without
limiting the generality of the foregoing, the Issuer will (i) take all such
action as may be reasonably necessary in order that the Issuer may validly and
legally issue fully paid and nonassessable shares of Common Stock, free and
clear of any liens, claims, encumbrances and restrictions (other than such
restrictions as are expressly set forth herein and subject to applicable
securities laws) upon the exercise of this Warrant; and (ii) use its reasonable
best efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be reasonably
necessary to enable the Issuer to perform its obligations under this Warrant.

(c)                                  Loss, Theft, Destruction of Warrants.  Upon
receipt of evidence reasonably satisfactory to the Issuer of the ownership of
and the loss, theft, destruction or mutilation of any Warrant and, in the case
of any such loss, theft or destruction, upon receipt of indemnity or security
reasonably satisfactory to the Issuer or, in the case of any such mutilation,
upon surrender and cancellation of such Warrant, the Issuer will make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same number of
shares of Common Stock.

4.                                       Adjustment of Warrant Price.  The
Warrant Price and kind of Securities purchasable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the happening of
certain events as follows:

(a)                                  Recapitalization; Reorganization;
Reclassification; Consolidation; Merger or Sale.

3


--------------------------------------------------------------------------------


(i)                                     In case the Issuer at any time prior to
the Expiration Date shall do any of the following (each, a “Triggering Event”): 
(A) consolidate with or merge into any other Person and the Issuer shall not be
the continuing or surviving corporation of such consolidation or merger, or (B)
permit any other Person to consolidate with or merge into the Issuer and the
Issuer shall be the continuing or surviving Person but, in connection with such
consolidation or merger, any Capital Stock of the Issuer shall be changed into
or exchanged for Securities of any other Person or cash or any other property,
or (C) transfer, sell or otherwise dispose all or substantially all of its
properties or assets to any other Person, then, and in the case of each such
Triggering Event, proper provision shall be made so that, upon the basis and the
terms and in the manner provided in this Warrant, the Holder of this Warrant
shall be entitled, upon the exercise hereof at any time after the consummation
of such Triggering Event, to the extent this Warrant is not exercised prior to
such Triggering Event, to receive, and shall accept, at the Warrant Price in
effect at the time immediately prior to the consummation of such Triggering
Event in lieu of the shares of Common Stock issuable upon such exercise of this
Warrant prior to such Triggering Event, the Securities, cash and property to
which such Holder would have been entitled upon the consummation of such
Triggering Event if such Holder had exercised the rights represented by this
Warrant immediately prior thereto, subject to adjustments and increases
(subsequent to such corporate action) as nearly equivalent as possible to the
adjustments provided for in this Section 4.

(ii)                                  Notwithstanding anything contained in this
Warrant to the contrary, the Issuer will not, at any time prior to the
Expiration Date, effect any Triggering Event (other than a merger involving the
Issuer and one or more of its wholly-owned subsidiaries), unless, prior to the
consummation thereof, each Person (other than the Issuer) which as a result of
such Triggering Event may be required to deliver any Securities, cash or
property upon the exercise of this Warrant as provided herein shall assume, by
written instrument delivered to, and reasonably satisfactory to, the Holder, (A)
the obligations of the Issuer under this Warrant (and if the Issuer shall
survive the consummation of such Triggering Event, such assumption shall be in
addition to, and shall not release the Issuer from, any continuing obligations
of the Issuer under this Warrant) and (B) the obligation to deliver to such
Holder such Securities, cash or property as in accordance with the foregoing
provisions of this subsection (a).

(b)                                 Subdivision or Consolidation of Common
Stock.  If the Issuer, at any time prior to the Expiration Date, shall subdivide
or consolidate the outstanding shares of Common Stock (A) in case of subdivision
of shares, the Warrant Price shall be proportionately reduced (as at the
effective date of such subdivision) to reflect the increase in the total number
of shares of Common Stock outstanding as a result of such subdivision, or (B) in
the case of a consolidation of the outstanding shares of Common Stock, the
Warrant Price shall be proportionately increased (as at the effective date of
such consolidation) to reflect the reduction in the total number of shares of
Common Stock outstanding as a result of such consolidation.

(c)                                  Certain Dividends and Distributions.  If
the Issuer, at any time prior to the Expiration Date, shall:

(i)                                     Stock Dividends.  Pay a stock dividend
in, or make any other distribution to its holders of Common Stock, the Warrant
Price shall be adjusted, as at the date of such payment or other distribution,
to that price determined by multiplying the Warrant Price in

4


--------------------------------------------------------------------------------


effect immediately prior to such payment or other distribution, by a fraction
(1) the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution, and (2) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution (plus in the event
that the Issuer paid cash for fractional shares, the number of additional shares
which would have been outstanding had the Issuer issued fractional shares in
connection with said dividends); or

(ii)                                  Other Dividends.  Pay a cash dividend on,
or make any distribution of its assets upon or with respect to (including, but
not limited to, a distribution of its property as a dividend in liquidation or
partial liquidation or by way of return of capital), the Common Stock (other
than as described in clause (i) of this subsection (c)), then on the record date
for such payment or distribution, this Warrant shall represent a right to
acquire upon exercise, in addition to the number of Warrant Shares under this
Warrant, and without payment of any additional consideration therefor, the
amount of such dividend or additional stock or other Securities or property of
the Issuer to which such Holder would have been entitled upon such date if such
Holder had exercised this Warrant immediately prior thereto.

(d)                                 Adjustment of Warrant Price Upon Issuance of
Additional Common Stock. If the Issuer, at any time prior to the Expiration
Date, shall issue Additional Common Stock at a price per share, or with an
exercise price or conversion price (as the case may be), lower than the Warrant
Price in effect at such time, then the Warrant Price shall be reduced,
concurrently with such issue, to a price (calculated to the nearest
one-hundredth of a cent) determined in accordance with the following formula:

WP2 = (WP1 * (A + B)) / (A + C)

For purposes of the foregoing formula, the following definitions shall apply:

(A)                              “WP2” shall mean the Warrant Price in effect
immediately after such issue of Additional Common Stock;

(B)                                “WP1” shall mean the Warrant Price in effect
immediately prior to such issue of Additional Common Stock;

(C)                                “A” shall mean the number of shares of Common
Stock outstanding immediately prior to such issue of Additional Common Stock
(treating for this purpose as outstanding all shares of Common Stock issuable
upon conversion or exchange of all Convertible Securities outstanding
immediately prior to such issue);

(D)                               “B” shall mean the number of shares of Common
Stock that would have been issued if such Additional Common Stock had been
issued at a price per share equal to WP1; and

(E)                                 “C” shall mean the number of such Additional
Common Stock issued in such transaction.

5


--------------------------------------------------------------------------------


(e)                                  Outstanding Common Stock. With respect to
the making of adjustments in the Warrant Price, the number of shares of Common
Stock at any time outstanding shall not include any shares thereof then directly
or indirectly owned or held by or for the account of the Issuer or any of its
Subsidiaries.

(f)                                    Other Action Affecting the Common Stock. 
In case after the Original Issue Date the Issuer shall take any action affecting
its shares of Common Stock, other than an action described in any of the
foregoing subsections (a) through (d) of this Section 4, inclusive, and the
failure to make any adjustment would not fairly protect the purchase rights
represented by this Warrant in accordance with the essential intent and
principle of this Section 4, then, subject to the approval of the Principal
Stock Exchange, the Warrant Price shall be adjusted in such manner and at such
time as the Board may in good faith determine to be equitable in the
circumstances.

(g)                                 Form of Warrant after Adjustments.  The form
of this Warrant need not be changed because of any adjustments in the Warrant
Price or the number and kind of Securities purchasable upon the exercise of this
Warrant.

5.                                       Notice of Adjustments.  Whenever the
Warrant Price shall be adjusted pursuant to Section 4 hereof (for purposes of
this Section 5, an “adjustment”), the Issuer shall, at least ten (10) Business
Days prior to the date of such adjustment, deliver notice to the Holder of such
adjustment and shall cause its Chief Financial Officer to prepare and execute a
certificate setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated (including a description of the basis on which the Board made any
determination hereunder), the calculations made in connection therewith and the
Warrant Price after giving effect to such adjustment, and shall cause copies of
such certificate to be delivered to the Holder of this Warrant promptly after
each adjustment. Any failure of the Chief Financial Officer to deliver such
certificate shall not prejudice the rights of the Holder in connection with the
applicable adjustment. Any dispute between the Issuer and the Holder with
respect to the matters set forth in such certificate shall be determined by the
Issuer’s independent outside auditors or, if they are unable to act, by such
firm of independent chartered accountants as may be selected by the Board, and
any such determination shall be conclusive and binding on the Issuer, the Holder
and the transfer agent for the Common Stock. The firm selected by the Issuer as
provided in the preceding sentence shall be instructed to deliver a written
opinion as to such matters to the Issuer and such Holder within thirty days
after submission to it of such dispute.  The fees and expenses of such
accounting firm shall be borne equally by such Holder and the Issuer.

6.                                       Fractional Shares.  No fractional
Warrant Shares will be issued in connection with any exercise hereof, but in
lieu of such fractional shares, the Issuer shall make a cash payment therefor
equal in amount to the product of the applicable fraction multiplied by the Per
Share Market Value then in effect.

7.                                       Rules Regarding Calculation of
Adjustment of Warrant Price.

(a)                                  No adjustment in the Warrant Price will be
required unless such adjustment would result in a change of at least 1% in the
prevailing Warrant Price; provided,

6


--------------------------------------------------------------------------------


however, that any adjustments which, except for the provisions of this
subsection would otherwise have been required to be made, will be carried
forward and taken into account in any subsequent adjustment.

(b)                                 If the Issuer sets a record date to
determine the holders of Common Stock for the purpose of entitling them to
receive any dividend or distribution or sets a record date to take any other
action and thereafter and before the distribution to such shareholders of any
such dividend or distribution or the taking of any other action, legally
abandons its plan to pay or deliver such dividend or distribution or take such
other action, then no adjustment in the Warrant Price shall be made.

8.                                       Definitions.  For the purposes of this
Warrant, the following terms have the following meanings:

“Additional Common Stock” means all shares of Common Stock and Convertible
Securities issued by the Issuer after the Original Issue Date, except (i) the
Warrant Shares, (ii) Common Stock or Convertible Securities issued in connection
with a bona fide business acquisition of or by the Issuer, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise; (iii)
Common Stock (including Common Stock issued upon the conversion or exercise of
Convertible Securities) or Convertible Securities issued  to financial
institutions, other financing sources, or lessors, vendors, suppliers and other
third party service providers in connection with commercial credit arrangements,
equipment financings, supply and materials purchases, third party service
procurement or similar transactions as approved by the Board; (iv) Common Stock
issued pursuant to the exercise of options and warrants outstanding on the
Original Issue Date; (v) Common Stock issued in a bona fide firm commitment
underwritten public offering, (vi) Common Stock (including Common Stock issued
upon the conversion or exercise of Convertible Securities) or Convertible
Securities issued to joint venture or strategic partners pursuant to agreements
authorized by the Board, (vii) Common Stock (including Common Stock issued upon
the conversion or exercise of Convertible Securities) or Convertible Securities
issued to employees, consultants, officers or directors of the Issuer pursuant
to compensatory stock purchase or stock option plans, agreements or arrangements
approved by the Board, (viii) Common Stock (including Common Stock issued upon
the conversion or exercise of Convertible Securities) or Convertible Securities
issued to underwriters, brokers, dealers, finders or others in connection with
fundraising (debt or equity) activities, (ix) Common Stock issued upon
conversion or exercise of Convertible Securities outstanding on the Original
Issue Date, (x) Common Stock issued as dividends on any series of the Issuer’s
Preferred Stock, whether existing now or in the future, and (xi) Common Stock
issued in connection with a stock dividend or distribution covered by Section
4(c)(i) or (ii).

“Articles of the Issuer” means the Certificate of Incorporation and by-laws of
the Issuer as in effect on the Original Issue Date, and as hereafter from time
to time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.

“Board” shall mean the Board of Directors of the Issuer.

7


--------------------------------------------------------------------------------


“Business Day” means any day other than Saturday, Sunday or a day on which
chartered banks are closed for business in New York, New York.

“Capital Stock” means (i) any and all shares, interests, participations or other
equivalents of or interests in  (however designated) corporate stock, including,
without limitation, shares of preferred stock, (ii) all partnership interests
(whether general or limited) in any Person which is a partnership,  (iii) all
membership interests or limited liability company interests in any limited
liability company, and (iv) all equity or ownership interests in any Person of
any other type.

“Common Stock” means the shares of Common Stock, par value $0.001 per share, of
the Issuer and any other shares of Capital Stock into which such stock may
hereafter be changed.

“Convertible Securities” means evidences of indebtedness, Capital Stock or other
Securities which are or may be at any time convertible into or exchangeable or
exercisable for shares of Common Stock.  The term “Convertible Security” means
one of the Convertible Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

“Expiration Date” has the meaning specified in Section 1 hereof.

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether Federal, state, provincial or local, and whether
domestic or foreign.

“Holder” mean the Person who shall from time to time own this Warrant.

“Issuer” means Xplore Technologies Corp., and its successors.

“Original Issue Date” means September 21, 2007.

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

“Per Share Market Value” means on any particular date the weighted average
trading price per share of Common Stock at which the shares of Common Stock have
traded on the Principal Stock Exchange (or if there is no such price on such
date, then the average of the closing bid and ask prices on such Principal Stock
Exchange) during the five (5) consecutive Trading Days ending the second Trading
Day before such date, and the weighted average trading price shall be determined
by dividing the aggregate sale price of all shares of Common Stock sold in broad
lots on such exchange during such five (5) day period by the total number of
shares sold during such period.

8


--------------------------------------------------------------------------------


“Principal Stock Exchange” means the Toronto Stock Exchange or such other
Canadian or United States national securities exchange or quotation system which
on the date of determination constitutes the principal trading market for the
shares of Common Stock.

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to subscribe
for, purchase or acquire any Security.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

“Security” means one of the Securities.

“Subsidiary” means any corporation a majority of whose outstanding Voting Stock
shall at the time be owned directly or indirectly by the Issuer or by one or
more of its Subsidiaries, or by the Issuer and one or more of its Subsidiaries.

“Term” has the meaning specified in Section 1 hereof.

“Trading Day” means a day on which the Common Stock is traded on the Principal
Stock Exchange as reported by the Principal Stock Exchange.

“Triggering Event” has the meaning specified in Section 4(a)(i) hereof.

“Voting Stock”, as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

“Warrant Price” means $0.50 per share, as may be adjusted in accordance with
Section 4.

“Warrant Shares” means shares of Common Stock issuable upon exercise of this
Warrant or any portion thereof, as the case may be, issued pursuant to the terms
hereof, or otherwise issuable pursuant to any other warrants of like tenor
issued pursuant to the provisions of hereof.

9.                                       Other Notices.  In case at any time:

(A)                              the Issuer shall make any distributions to the
holders of Common Stock; or

(B)                                the Issuer shall authorize the granting to
all holders of its Common Stock of rights to subscribe for or purchase any
shares of Common Stock of any class or of any Convertible Securities or other
rights; or

9


--------------------------------------------------------------------------------


(C)                                there shall be any reclassification of the
Capital Stock of the Issuer; or

(D)                               there shall be any (i) consolidation or merger
involving the Issuer or (ii) sale, transfer or other disposition of all or
substantially all of the Issuer’s property, assets or business (except a merger
or other reorganization in which the Issuer shall be the surviving corporation
and its Common Stock shall continue to be outstanding and unchanged and except a
consolidation, merger, sale, transfer or other disposition involving a
wholly-owned Subsidiary); or

(E)                                 there shall be a voluntary or involuntary
dissolution, liquidation or winding-up of the Issuer or any partial liquidation
of the Issuer or distribution to holders of Common Stock;

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place. 
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock,
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be.  Such notice shall be given at least twenty
days prior to the action in question and not less than twenty days prior to the
record date or the date on which the Issuer’s transfer books are closed in
respect thereto.

10.                                 Amendment and Waiver.  Any term, covenant,
agreement or condition in this Warrant may be amended, or compliance therewith
may be waived (either generally or in a particular instance and either
retroactively or prospectively), by a written instrument or written instruments
executed by the Issuer and the Holder.

11.                                 Governing Law.  THIS  WARRANT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARDS TO ITS CONFLICT OF LAW PRINCIPLES.  THE HOLDER
HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION AND VENUE OF ANY COURT WITHIN
THE STATE OF DELAWARE, IN CONNECTION WITH ANY MATTER BASED UPON OR ARISING OUT
OF THIS WARRANT OR THE MATTERS CONTEMPLATED HEREIN, AND AGREES THAT PROCESS MAY
BE SERVED UPON THE HOLDER IN ANY MANNER AUTHORIZED BY THE LAWS OF THE STATE OF
DELAWARE FOR SUCH PERSONS.

12.                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earlier of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified for notice prior to 5:00
p.m., (Austin, Texas time), on a Business Day, (ii) the Business Day after the
date of transmission, if such

10


--------------------------------------------------------------------------------


notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice later than 5:00 p.m., (Austin, Texas time), on any
date and earlier than 11:59 p.m., (Austin, Texas time), on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, (iv) five (5) days following the date of mailing, if
sent by registered or certified mail (postage prepaid return receipt requested),
or  (v) actual receipt by the party to whom such notice is required to be
given.  The addresses for such communications shall be with respect to the
Holder of this Warrant or of Warrant Shares issued pursuant hereto, addressed to
such Holder at its last known address or facsimile number appearing on the books
of the Issuer maintained for such purposes, or with respect to the Issuer,
addressed to:

Xplore Technologies Corp.
14000 Summit Drive, Suite 900
Austin, Texas 78728
Attention: Michael J. Rapisand
Facsimile: (512) 336-7791

13.                                 Remedies.  The Issuer stipulates that the
remedies at law of the Holder of this Warrant in the event of any default or
threatened default by the Issuer in the performance of or compliance with any of
the terms of this Warrant are not and will not be adequate and that, to the
fullest extent permitted by law, such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

14.                                 Successors and Assigns.  This Warrant and
the rights evidenced hereby shall inure to the benefit of and be binding upon
the successors and assigns of the Issuer, the Holder hereof and (to the extent
provided herein) the Holders of Warrant Shares issued pursuant hereto, and shall
be enforceable by any such Holder or Holder of Warrant Shares.

15.                                 Modification and Severability.  If, in any
action before any court or agency legally empowered to enforce any provision
contained herein, any provision hereof is found to be unenforceable, then such
provision shall be deemed modified to the extent necessary to make it
enforceable by such court or agency.  If any such provision is not enforceable
as set forth in the preceding sentence, the unenforceability of such provision
shall not affect the other provisions of this Warrant, but this Warrant shall be
construed as if such unenforceable provision had never been contained herein.

16.                                 Headings.  The headings of the Sections of
this Warrant are for convenience of reference only and shall not, for any
purpose, be deemed a part of this Warrant.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

 

 

Michael J. Rapisand

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------


EXHIBIT A

Form of Exercise

(to be executed by the Holder)

The Holder hereby exercises its rights to subscribe for and purchase         
shares of Common Stock as defined in the attached Warrant of XPLORE TECHNOLOGIES
CORP. evidenced by the attached Warrant and herewith makes payment of the
Warrant Price, as defined in the within Warrant, in the amount of
$                     by way of:

$                     certified check payable to the Issuer’s order; or

$                     wire transfer of funds to the Issuer.

Please issue a certificate in the name of the Holder for the shares of Common
Stock in accordance with the instructions given below and issue a replacement
Warrant in the name of the Holder for the unexercised balance, if any, of the
right to purchase Warrant Shares evidenced by the within Warrant which were not
exercised hereby.

Dated:

 

 

 

 

 

Signature of Holder

 

 

 

Instructions for registration of shares

 

 

 

 

 

 

 

 

Social Security or Employer Identification

 

 

Number of Holder:

 

 

 

 

 

 

Address of Holder:

 

 

 

 

 

 

 

 

Street

 

 

 

 

 

 

 

 

City, State and Zip Code

 

 

 


--------------------------------------------------------------------------------


ASSIGNMENT

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                      the within Warrant and all
rights evidenced thereby and does irrevocably constitute and appoint
                          , attorney, to transfer the said Warrant on the books
of the within named corporation.

Dated:

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                      the right to purchase
                   Warrant Shares evidenced by the within Warrant together with
all rights therein, and does irrevocably constitute and appoint
                                      , attorney, to transfer that part of the
said Warrant on the books of the within named corporation.

Dated:

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------